125 N.J. Super. 413 (1973)
311 A.2d 207
ZEPHYR HAYES, PLAINTIFF-APPELLANT,
v.
BENEDETTO MONGIOVI, T/A MOM BUTCHER SHOP AND/OR VICTORY MORTGAGE CORP., DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Submitted October 23, 1973.
Decided November 8, 1973.
*414 Before Judges LEONARD, ALLCORN and CRAHAY.
Mr. Emanuel S. Fish, attorney for appellant.
No brief was filed on behalf of respondent.
PER CURIAM.
In this case involving personal injuries received by a person who was knocked down by a 150-pound Great Dane dog, we affirm essentially for the reasons stated by the trial judge in his written opinion reported at 121 N.J. Super. 272 (Law Div. 1972).
On this appeal plaintiff argues alternatively that solely by reason of the size of the dog, defendant-owner should be held as an insurer of any person knocked down thereby, without the necessity of showing scienter. This point lacks merit. See Groner v. Hedrick, 403 Pa. 148, 169 A.2d 302 (Sup. Ct. 1961).
Francois v. Hanff, 77 N.J.L. 364 (Sup. Ct. 1909), relied upon by plaintiff, concerns runaway horses and is inapposite.
Affirmed.